Citation Nr: 0901084	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney-at-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran serve on active duty with the United States Army 
from December 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
declined to reopen a previously denied claim of service 
connection for hearing loss.

This issue was previously before the Board in March 2008, 
when the Board determined that new and material evidence 
sufficient to reopen the claim had been received.  After 
reopening the matter, the Board remanded the underlying claim 
of service connection for additional notice and development.  
All required action having been taken, the case has now been 
returned to the Board for further appellate consideration.


FINDING OF FACT

Bilateral sensorineural hearing loss was not first manifested 
in service or during the first post service year, nor does 
the preponderance of the evidence of record establish that 
any currently diagnosed hearing loss is related to active 
service.


CONCLUSION OF LAW

Service connection for bilateral sensorineural hearing loss 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally adequate notice was provided to the veteran 
with respect to his reopened claim of service connection for 
hearing loss in April 2008 correspondence.  This letter 
informed the veteran of the element of service connection 
generally, described the evidence and information of record 
and what was still needed to substantiate his claim, and set 
forth the respective responsibilities of VA and the veteran 
in obtaining such.  Further, the veteran was informed of VA 
policy and practice in assigning effective dates and 
disability evaluations.  While fully compliant notice was not 
accomplished prior to the initial adjudication of the claim, 
such error in timing is cured by the readjudication of the 
claim in an August 2008 supplemental statement of the case.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
instance, VA has obtained extensive VA outpatient and 
inpatient treatment records from 1996 to 2005, as well as 
service treatment records.  The veteran has submitted private 
medical records from CFFMC and copies of service treatment 
records highlighting relevant entries.  Additionally, the 
veteran has been afforded VA examinations in September 204, 
December 2005, and July 2008.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Sensorineural hearing loss, as is diagnosed here, 
is considered to be an organic disease of the nervous system, 
and hence is subject to presumptive service connection.  The 
applicable presumptive period is one year from separation 
from service.

For hearing loss to be service-connected, it must be so 
severe as to actually cause a disability.  Regulations define 
hearing loss disability for VA purposes as an auditory 
threshold of 40 dB or more in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of service treatment records reveals that at 
induction in October 1961, no hearing disability or 
abnormality was noted.  Audiometric testing was not 
performed, but a whispered voice test showed hearing was 
15/15 bilaterally.  In March 1964, the veteran was treated 
for a left ear ache after flying and experiencing a sudden 
loss in altitude.  He had treated the problem with sweet oil, 
without relief.  A perforated left ear drum was diagnosed.  
After a week of treatment, drainage was improved.  No further 
treatment for ear complaints or hearing problems is reflected 
in the service records.  At a July 1964 examination for 
separation from the Army, audiometric testing was performed, 
showing:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

0
LEFT
10
0
5

0

(Note: Prior to November 1, 1967, service department 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.)  Service personnel records 
indicate that the veteran did serve in a guided missile 
direct support unit, as a clerk typist.

At the time of the veteran's original claim of service 
connection for "impaired hearing" in January 2000, he made 
no allegation of decreased hearing acuity.  Instead, he 
alleged that his ears continued to pop, and that he had wax 
buildup.  VA treatment records from 1996 to 2000 reflect no 
treatment for or complaints of hearing or ear problems.  
General health assessments indicate a normal physical and 
sensory examination.  Private treatment records from CFFMC, 
dated from 1987 to 1994, reveal no treatment for or 
complaints related to hearing or ear problems.

Further hearing or ear complaints are not reflected in the 
record until September 2004, when the veteran requested a 
referral to a VA audiologist as a result of decreased 
hearing, worse in the left ear than in the right.  He stated 
that the loss was first noted three to four years prior.  The 
veteran stated that he had a history of in-service noise 
exposure from missiles, and had not used hearing protection.  
Specific audiometric findings are not provided, but the 
examiner stated that testing showed slight to moderate 
sensorineural hearing loss bilaterally.

In a March 2005 statement, the veteran indicated that 
following the perforation of his left ear drum in 1964, he 
complained regularly about ear problems.  He stated that 
following his separation, he saw private doctors from 1966 to 
1972 for ear complaints.  Those doctors have since died and 
their offices are closed.  In the late 1980's, a private 
doctor drained blood and wax from both ears, and hearing loss 
began in the mid 1990's.  The veteran related his current 
hearing problems to his in-service left ear drum perforation.  

In December 2005, the veteran underwent VA audiology and ear 
disease examinations.  The claims file was not reviewed in 
conjunction with the examinations.  The veteran reported 
military noise exposure from missiles and explosives, but 
denied actual combat.  He also noted use of generators and 
general warehouse noise.  There was no recreational or 
occupational noise exposure.  He had sustained a left ear 
drum perforation in 1964, and after service had been seen for 
infection and drainage.  Symptoms recurred around 1978.  The 
veteran did have a recent ear infection.  Audiometric testing 
showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
45
LEFT
30
25
40
45
50

Word recognition on the Maryland CNC Word List was 96 percent 
bilaterally.  Mild sloping to moderate sensorineural hearing 
loss, bilateral, was diagnosed.  The audiologist noted that 
hearing loss associated with perforated ear drums is 
conductive in nature, and that perforations generally do not 
result in residual loss.  The audiologist went on to state 
that this hearing loss resolves with healing of the 
perforation.  The audiologist specifically found that the 
veteran did not currently show any evidence of an unhealed 
perforation.  A second December 2005 VA examiner reiterated 
that the form of hearing loss diagnosed was not consistent 
with the infections and perforation experienced in service.  
The examiner stated that the infections immediately 
subsequent to service were likely related to the perforation 
and self treatment, but these resolved.  The examiner noted 
that there were no records to support a finding of hearing 
loss at separation, and concluded with the following:  
"Therefore, it is less likely than not that current hearing 
loss is due to military service."

Another VA audiological examination was performed in July 
2008; the claims file was reviewed by the doctor in 
connection with the examination.  The veteran reported that 
he had been in a missile unit, in "admin," and had no 
active combat.  He denied recreational or occupational noise 
exposure.  The left ear drum perforation in service was 
noted.  Audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
35
LEFT
25
25
30
35
40

Word recognition on the Maryland CNC Word List was 96 percent 
on the right and 98 percent on the left.  The examiner 
diagnosed normal to mild left ear sensorineural hearing loss, 
and found normal hearing on the right for VA purposes.  The 
examiner opined that hearing loss "is less likely as not 
(less that 50/50 probability) caused by or a result of noise 
exposure."  The examiner noted that hearing loss was within 
normal limits in July 1964, with no notching in any area, 
particularly in the high frequencies usually associated with 
noise induced hearing loss.  Further, the examiner went on to 
state that a recent study "supports the generally-held 
belief that changes in hearing [due to] noise exposure do not 
enjoy a delay in onset nor do they progress once a particular 
exposure or source of noise is discontinued...."

Initially, the Board will concede the presence of a bilateral 
hearing loss sufficient to rise to the level of a disability 
under 38 C.F.R. § 3.385.  One VA examination shows qualifying 
audiometric results, while the most recent reveals no right 
ear hearing loss disability.  These results are close to 
those required to meet the regulation defining hearing loss 
disability; additionally, and all reasonable doubt is 
resolved in favor of the veteran.  Second, the Board will 
assume that the veteran had inservice noise exposure, ear 
injury, or acoustic trauma, as alleged, despite the fact that 
this is not documented in the record.  The Board also need 
not reach the question of whether the veteran, as a clerk 
typist, was actually exposed to sufficient noise as alleged, 
to cause hearing loss, in light of the opinions discussed 
below.

The crux of this matter is whether the weight of the medical 
evidence on file links any current hearing loss disability to 
service.  Here, the medical evidence of record clear favors a 
finding that any currently diagnosed hearing loss is not 
related to service.  

Examiners in 2005 specified that the sensorineural hearing 
loss currently shown is not consistent with physical trauma 
to the ear that would have produced conductive hearing loss.  
Further, the examiners gave their medical opinions that such 
loss tends to be temporary, resolving when the injury heals.  
The most recent, 2008 examiner opined that in-service noise 
exposure was not the likely cause of the current hearing 
loss, as hearing was shown to be normal in service.  She 
noted that noise induced hearing loss arises immediately, and 
does not progress once the source of the noise is removed.  
These medical opinions weigh heavily against the argument 
that current hearing loss is related to service, and the file 
contains no medical opinions that support another conclusion.

In this case, there is no documented complaint of ear 
problems or hearing loss for almost 40 years after service.  
This lengthy time period between service and the earliest 
evidence of the claimed condition weighs against the claim.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the veteran alleges that he did periodically seek 
treatment over that period, he has been unable to corroborate 
his allegations with medical records.  Even if the 
allegations of treatment are accepted, the 2005 VA examiner 
opined that the post service infections represented acute 
episodes, and they do not establish a relationship between 
any current disability and service.

The Board notes that the veteran has expressed his own 
opinion regarding a relationship between his documented in-
service left ear injury and current hearing loss, but as a 
lay person, the veteran lacks the medical training and 
knowledge required to render such an opinion.  His statements 
and beliefs are not competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492  (1992). 



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


